 


109 HCON 23 IH: Urging increased Federal funding for juvenile (Type 1) diabetes research.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 23 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Gene Green of Texas submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Urging increased Federal funding for juvenile (Type 1) diabetes research. 
  
Whereas over 1.3 million Americans suffer from juvenile (Type 1) diabetes, a chronic, genetically determined, debilitating disease affecting every organ system; 
Whereas 13,000 children a year—35 each day—are diagnosed with juvenile diabetes; 
Whereas 17,000 adults a year—46 each day—are diagnosed with juvenile diabetes; 
Whereas juvenile diabetes is one of the most costly chronic diseases of childhood; 
Whereas insulin treats but does not cure this potentially deadly disease and does not prevent the complications of diabetes, which include blindness, heart attack, kidney failure, stroke, nerve damage, and amputations; 
Whereas the Diabetes Research Working Group, a nonpartisan advisory board established to advise Congress, has called for an accelerated and expanded diabetes research program at the National Institutes of Health and has recommended a funding level of $1.6 billion at the NIH for diabetes research in 2004 and actual funding is only $946 million: and 
Whereas a strong public-private partnership to fund juvenile diabetes exists between the Federal Government and the Juvenile Diabetes Research Foundation International, a foundation which has awarded more than $800 million for diabetes research since 1970 and gave more than $85 million in fiscal year 2004: Now, therefore, be it 
 
That Federal funding for diabetes research should be increased in accordance with the recommendations of the Diabetes Research Working Group so that a cure for juvenile diabetes can be found. 
 
